         Case 3:20-cv-00328-SDD-EWD             Document 1       06/01/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

LOUIS GAUTHIER,                     *
                                    *
            Plaintiff,              *
                                    *     CASE NO.:
versus                              *
                                    *
RICHARDSON, INC. OF ALABAMA         *
D/B/A SUNBELT CWS,                  *
                                    *
            Defendant.              *
______________________________________________________________________________

                                         COMPLAINT

       Plaintiff LOUIS GAUTHIER (“Plaintiff”), states his Complaint against RICHARDSON,

INC. OF ALABAMA d/b/a SUNBELT CWS (“Defendant”) as follows:

                                            SUMMARY

       1.      Plaintiff brings this claim to recover unpaid overtime compensation under § 216(b)

of the FLSA.

       2.      RICHARDSON, INC. OF ALABAMA d/b/a SUNBELT CWS (“Defendant”)

regularly changed Plaintiff’s worked hours to reflect fewer hours in an effort to avoid paying him

overtime wages.

       3.      Defendant’s action in not paying these overtime wages violates the Fair Labor

Standards Act (“FLSA”).

       4.      This complaint seeks to recover the unpaid wages, liquidated damages and other

damages owed to Plaintiff, together with attorneys’ fees, interest and costs of these proceedings.

       5.      Defendant further committed retaliatory actions against Plaintiff for asserting his

rights under the FLSA, entitling him to lost wages and additional damages.



                                                 1
         Case 3:20-cv-00328-SDD-EWD             Document 1       06/01/20 Page 2 of 6




                                    JURISDICTION & VENUE

       6.      This case raises a federal question under 29 U.S.C. § 216(b), giving this Court

original subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because Defendant

conducts substantial business in this District, sending Plaintiff to perform work in this District

while subjecting him to Defendant’s improper and illegal payroll practices.

                                             PARTIES

       8.      LOUIS GAUTHIER was employed by Defendant as a service installer/technician.

Plaintiff is domiciled in Louisiana and maintained car washes for Defendant in Louisiana and

Mississippi.

       9.      Upon information and belief, Defendant is an Alabama corporation authorized to

do and doing business in the State of Louisiana.

       10.     Defendant may be served through its registered agent, INCORP Services, Inc., 3867

Plaza Tower Dr., 1st Floor, Baton Rouge, LA 70816.

       11.     Defendant’s payroll practice violated the FLSA.

                                              FACTS

       12.     Defendant is in the business of operating car washes.

       13.     Defendant conducts business throughout Alabama, Louisiana, Arkansas, Tennessee

and Mississippi.

       14.     Defendant employed Plaintiff to maintain car washes in Louisiana and Mississippi.

       15.     Defendant paid Plaintiff hourly at the rate of $16.00/hour.

       16.     Plaintiff worked for Defendant from approximately April 2018 until April 2019.

                                                   2
         Case 3:20-cv-00328-SDD-EWD             Document 1       06/01/20 Page 3 of 6



       17.     Plaintiff regularly worked over forty (40) hours in a workweek. Plaintiff’s manager,

Derek Maness, habitually reduced Plaintiff’s hours worked in the computer system (without

Plaintiff’s knowledge) to keep Plaintiff from earning overtime hours.

       18.     For example, Plaintiff worked in excess of forty (40) hours during the week of

March 11, 2019 to March 15, 2019. Although Plaintiff worked overtime during this period, his

manager edited his timecard without Plaintiff’s knowledge, changing the start time on March 15,

2019 and reducing his hours to avoid overtime hours. Plaintiff was not paid an overtime premium

for the hours worked in excess of forty (40) during that workweek.

       19.     Plaintiff rightfully voiced his opposition to Defendant’s practices.

       20.     Despite protections under the FLSA, Defendant retaliated against Plaintiff,

terminating him in April 2019.

                                    VIOLATION OF THE FLSA

       21.     Plaintiff incorporates the proceeding paragraphs by reference.

       22.     At all relevant times, Defendant has been an employer engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA.

       23.     Defendant employed Plaintiff.

       24.     Defendant’s actions in reducing Plaintiff’s hours worked to avoid paying overtime

hours denied Plaintiff overtime compensation as required by the FLSA.

       25.     Defendant’s failure to pay Plaintiff overtime at rates not less than one and one-half

times their regular rates violates 29 U.S.C. § 207. Defendant’s conduct, as described herein, was

in willful violation of the FLSA.




                                                 3
         Case 3:20-cv-00328-SDD-EWD             Document 1       06/01/20 Page 4 of 6



        26.    Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from Defendant

his unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees, and costs of

this action.

                                    RECORDKEEPING VIOLATION

        57.    Plaintiff incorporates the preceding paragraphs by reference.

        58.    By failing to accurately record, report, and/or preserve records of hours worked by

Plaintiff, Defendant has failed to make, keep, and preserve records with respect to each of its

employees sufficient to determine their wages, hours, and other conditions and practice of

employment, in violation of the FLSA, 29 U.S.C. § 201, et seq.

                         RETALIATION IN VIOLATION OF SECTION 15(a)(3)

        59.    Plaintiff incorporates the preceding paragraphs by reference.

        60.    Plaintiff worked for Defendant maintaining carwashes until approximately April

2019.

        61.    In March 2019, Plaintiff complained that his manager was entering the system

where Plaintiff’s hours were kept and reducing his hours without his knowledge.

        62.    Defendant admitted to Plaintiff that his manager had in fact changed his time ant

that the manager should not have don’t so without Plaintiff’s knowledge.

        63.    In April 2019, Plaintiff was terminated by Defendant in retaliation for voicing his

complaint.

        64.    The actions of Defendant in terminating Plaintiff are in violation of the anti-

retaliation provision, Section 15(a)(3) of the FLSA.

        65.    The actions of Defendant were willful.




                                                4
            Case 3:20-cv-00328-SDD-EWD            Document 1       06/01/20 Page 5 of 6



        66.      Plaintiff has suffered losses and damages as a direct result of Defendant’s action,

entitling Plaintiff to lost wages, liquidated damages, front pay, compensatory damages, punitive

damages, prejudgment interest, and attorneys’ fees and costs of these proceedings.

                                               PRAYER

        WHEREFORE, Plaintiff, LOUIS GAUTHIER, prays, pursuant to 29 U.S.C. § 216(b), for

relief as follows:

        1.       Judgment awarding Plaintiff all unpaid overtime compensation, liquidated

damages, attorneys’ fees and costs under the FLSA;

        2.       Pre- and post-judgment interest at the highest rate allowable by law; and

        3.       All such other and further relief to which Plaintiff may show himself to be justly

entitled.

        WHEREFORE, Plaintiff, LOUIS GAUTHIER, further prays, pursuant to Section 15(a)(3)

of the FLSA, for relief as follows:

        1.       Judgment against Defendant for violation of Section 15(a)(3);

        2.       Judgment awarding Plaintiff lost wages, liquidated damages, compensatory

damages, and punitive damages;

        3.       Judgment awarding Plaintiff prejudgment interest;

        4.       Judgment awarding Plaintiff attorneys’ fees and costs;

        5.       Judgment for injunctive relief; and

        6.       Judgment for all other relief this court deems just and equitable.

                                           JURY DEMAND

        Plaintiff, LOUIS GAUTHIER, demands trial by jury on all issues so triable as a matter of

right by jury.

                                                   5
Case 3:20-cv-00328-SDD-EWD      Document 1    06/01/20 Page 6 of 6



    Dated:     June 1, 2020

                              RESPECTFULLY SUBMITTED

                              WILLIAMSON FONTENOT,
                              CAMPBELL & WHITTINGTON, LLC


                              _____/s/ Robert L. Campbell______________
                              ROBERT L. CAMPBELL (Bar Roll #27986)
                              DUSTIN G. FLINT (Bar Roll #30890)
                              955 McClung Street
                              Baton Rouge, Louisiana 70802
                              Telephone:     (225) 383-4010
                              Facsimile:     (225) 383-4114
                              Email:         robb@lawyerbatonrouge.com
                              Email:         dustin@lawerbatonrouge.com
                              Attorney for Plaintiff




                                6
